Detailed Action
This is the first office action on the merits for US application number 16/892,208.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/856,721, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 62/856,721, fails to provide adequate support for the actuator is configured to be powered by a compressed gas of claims 5 and 14, the actuator is configured to be powered by an electric motor coupled to a battery of claims 6 and 15, the actuator comprises an electric coil to drive the push rod of claims 7 and 16, the actuator comprises a compressed gas cartridge to drive the .

Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “An implant filling device[[,]] comprising:”.  
Claim 9 line 1 should read “An implant filling kit[[,]] comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the hollow interior" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a hollow interior of the fill tube”.
Claim(s) 1 is/are unclear with regards to a proximal end of the fill tube in line 5 and if this is intended to refer to or be in addition to the proximal end of line 2. Examiner is interpreting this as referring to, and suggests amending as, “fill tube from [[a]]the proximal end of the fill tube”.
Claim(s) 9 recites/recite the limitation "the hollow interior" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a hollow interior of the fill tube”.
Claim(s) 9 is/are unclear with regards to a proximal end of the fill tube in line 6 and if this is intended to refer to or be in addition to the proximal end of lines 3-4. Examiner is interpreting this as referring to, and suggests amending as, “fill tube from [[a]]the proximal end of the fill tube”.
Claim(s) 2-8 and 10-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhalgh et al. (US 2016/0296344, hereinafter “Greenhalgh”).
As to claim 1, Greenhalgh discloses an implant filling device (Figs. 4N-4T and 14, ¶113) comprising: a fill tube (120) defining an elongated hollow body (Figs. 4S and 4T) with a proximal end and an opposing distal end (Figs. 4S and 4T); a push rod (112) sized and shaped to be disposed at least partially within a hollow interior of the fill tube (Figs. 4S and 4T) from the proximal end of the fill tube (Figs. 4S and 4T); an implant 
As to claim 2, Greenhalgh discloses that the distal end of the fill tube defines a straight tip (Figs. 4S, 4T, and 14).
As to claim 4, Greenhalgh discloses that fill material is disposed inside of the hollow body of the fill tube (Figs. 4Q-4T). 

As to claim 1, Greenhalgh, in an alternate embodiment, discloses an implant filling device (Figs. 4N-4T and 15B, ¶115) comprising: a fill tube (120, 850b, ¶115) defining an elongated hollow body (Figs. 4S and 4T) with a proximal end and an opposing distal end (Figs. 4S and 4T); a push rod (112) sized and shaped to be disposed at least partially within a hollow interior of the fill tube (Figs. 4S and 4T) from the proximal end of the fill tube (Figs. 4S and 4T); an implant connector (right end of 850b as shown in Fig. 15B, Fig. 15B, ¶115) disposed on the distal end of the fill tube (as defined, Fig. 15B, ¶115); and an actuator (110, ¶78 discloses operation of 110 or other actuation mechanism by mechanical, battery powered, electric, pneumatic, or any other means of force) capable of engaging a proximal end of the push rod (Figs. 4S and 4T).
As to claim 3, Greenhalgh, in an alternate embodiment, discloses that the distal end of the fill tube defines a diverted tip (as defined, Fig. 15B, ¶115). 

claim 9, Greenhalgh discloses an implant filling kit (Figs. 4N-4T and 14, ¶113) comprising: a surgical implant (401, Fig. 14); a fill material (10) preloaded in a fill tube (120, Figs. 4Q and 4R), the fill tube defining an elongated hollow body (Figs. 4S and 4T) with a proximal end and an opposing distal end (Figs. 4S and 4T); a push rod (112) sized and shaped to be disposed at least partially within a hollow interior of the fill tube (Figs. 4S and 4T) from the proximal end of the fill tube (Figs. 4S and 4T) so that the fill material can be discharged through the distal end of the fill tube (Fig. 4T, ¶87); an implant connector (800, Fig. 14, ¶113) disposed on the distal end of the fill tube (Fig. 14, ¶113); and an actuator (110, ¶78 discloses operation of 110 or other actuation mechanism by mechanical, battery powered, electric, pneumatic, or any other means of force) capable of engaging a proximal end of the push rod (Figs. 4S and 4T).
As to claim 10, Greenhalgh discloses that the surgical implant is a spinal implant (Fig. 14, ¶s 113 and 125).
As to claim 11, Greenhalgh discloses that the distal end of the fill tube defines a straight tip (Figs. 4S, 4T, and 14).
As to claim 13, Greenhalgh discloses that fill material is disposed inside of the hollow body of the fill tube (Figs. 4Q-4T). 

As to claim 9, Greenhalgh, in an alternate embodiment, discloses an implant filling kit (Figs. 4N-4T, 14, and 15B, ¶s 113 and 115) comprising: a surgical implant (401, Fig. 14); a fill material (10) preloaded in a fill tube (120, 850b, Figs. 4Q and 4R, ¶115), the fill tube defining an elongated hollow body (Figs. 4S and 4T) with a proximal end and an opposing distal end (Figs. 4S and 4T); a push rod (112) sized and shaped 
As to claim 12, Greenhalgh, in an alternate embodiment, discloses that the distal end of the fill tube defines a diverted tip (as defined, Fig. 15B, ¶115). 

As to claim 18, Greenhalgh discloses a method (Figs. 4N-4T and 14, ¶113) of filling a surgical implant (401, Figs. 4N-4T and 14, ¶113), the method comprising: forcibly pushing a push rod (112) through a fill tube (120) with an actuator (110, ¶78 discloses operation of 110 or other actuation mechanism by mechanical, battery powered, electric, pneumatic, or any other means of force) from a proximal end of the fill tube (Figs. 4S and 4T, ¶87) to discharge a fill material (10) into the surgical implant disposed on a distal end of the fill tube (Fig. 4T, ¶87).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 5, 8, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh in view of Overes et al. (US 2001/0008968, hereinafter “Overes”).
As to claims 5 and 8, Greenhalgh discloses the invention of claim 1 as well as that the actuator can be operated by mechanical, battery powered, electric, pneumatic, or any other means of force (¶78).
As to claim 5, Greenhalgh is silent to the actuator is configured to be powered by a compressed gas. As to claim 8, Greenhalgh is silent to the actuator comprises a compressed gas cartridge to drive the push rod. 
Overes teaches a similar filling device (Figs. 1-6) comprising: a fill tube (2) defining an elongated hollow body (Fig. 1); a push rod (6, 4, ¶27) sized and shaped to be disposed at least partially within a hollow interior of the fill tube from the proximal end of the fill tube (Fig. 1, ¶27); and an actuator (13, 12, 10, 33, 9, 11) capable of engaging a proximal end of the push rod (Figs. 1 and 2, ¶s 25, 37 and 38). As to claim 5, Overes teaches that the actuator is capable of being powered by a compressed gas (¶s 25 and 31). As to claim 8, Overes teaches that the actuator comprises a compressed gas cartridge (33, (¶s 25 and 31) to drive the push rod (Figs. 1 and 2, ¶s 25, 37 and 38). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the actuator able to be operated by mechanical, battery powered, electric, pneumatic, or any other means of force as disclosed by Greenhalgh to be a compressed gas cartridge operated actuator as taught 

As to claims 14 and 17, Greenhalgh discloses the invention of claim 9 as well as that the actuator can be operated by mechanical, battery powered, electric, pneumatic, or any other means of force (¶78).
As to claim 14, Greenhalgh is silent to the actuator is configured to be powered by a compressed gas. As to claim 17, Greenhalgh is silent to the actuator comprises a compressed gas cartridge to drive the push rod. 
Overes teaches a similar filling kit (Figs. 1-6) comprising: a fill material (1) preloaded in a fill tube (2, Fig. 1), the fill tube defining an elongated hollow body (Fig. 1); a push rod (6, 4, ¶27) sized and shaped to be disposed at least partially within a hollow interior of the fill tube from the proximal end of the fill tube (Fig. 1, ¶27); and an actuator (13, 12, 10, 33, 9, 11) capable of engaging a proximal end of the push rod (Figs. 1 and 2, ¶s 25, 37 and 38). As to claim 14, Overes teaches that the actuator is capable of being powered by a compressed gas (¶s 25 and 31). As to claim 17, Overes teaches that the actuator comprises a compressed gas cartridge (33, (¶s 25 and 31) to drive the push rod (Figs. 1 and 2, ¶s 25, 37 and 38). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the actuator able to be operated by mechanical, battery powered, electric, pneumatic, or any other means of force as disclosed by Greenhalgh to be a compressed gas cartridge operated actuator as taught 

As to claim 19, Greenhalgh discloses the invention of claim 18 as well as that the actuator can be operated by mechanical, battery powered, electric, pneumatic, or any other means of force (¶78).
Greenhalgh is silent to supplying a force from a compressed gas to perform the forcible push of the push rod.
Overes teaches a similar filling method (Figs. 1-6) comprising: forcibly pushing a push rod (6, 4, ¶27) through a fill tube (2, Fig. 1) with an actuator (13, 12, 10, 33, 9, 11) from a proximal end of the fill tube to discharge a fill material from a distal end of the fill tube (Figs. 1 and 2, ¶s 25, 37 and 38). As to claim 19, Overes teaches supplying a force from a compressed gas to perform the forcible push of the push rod (¶s 25 and 31). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the actuator able to be operated by mechanical, battery powered, electric, pneumatic, or any other means of force as disclosed by Greenhalgh to be a compressed gas cartridge operated actuator as taught by Overes in order to press out of bone cement (Overes abstract) by driving the push rod (Overes abstract), i.e. to use a known alternative actuation mechanism.

Claim(s) 6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh in view of Agarwal et al. (US 2017/0196702, hereinafter “Agarwal”).
claim 6, Greenhalgh discloses the invention of claim 1 as well as that the actuator can be operated by mechanical, battery powered, electric, pneumatic, or any other means of force (¶78).
Greenhalgh is silent to the actuator is configured to be powered by an electric motor coupled to a battery.
Agarwal teaches a similar filling device (Figs. 1-3) comprising: a fill tube (38) defining an elongated hollow body (Figs. 1-3); a push rod (36, 32, 30, ¶s 18 and 19) sized and shaped to be disposed at least partially within a hollow interior of the fill tube from the proximal end of the fill tube (Figs. 1-3); and an actuator (24a, 24b, 28, 16, 26, battery pack of ¶17, Figs. 1-3, ¶s 17-19) capable of engaging a proximal end of the push rod (Figs. 1-3, ¶s 17-19); wherein the actuator is capable of being powered by an electric motor (28) coupled to a battery (battery pack of ¶17, Figs. 1-3, ¶s 17-19). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the actuator able to be operated by mechanical, battery powered, electric, pneumatic, or any other means of force as disclosed by Greenhalgh to be a battery powered electric motor operated actuator as taught by Agarwal in order to injecting bone graft cement (Agarwal abstract) by driving the push rod (Agarwal abstract), i.e. to use a known alternative actuation mechanism.

As to claim 15, Greenhalgh discloses the invention of claim 9 as well as that the actuator can be operated by mechanical, battery powered, electric, pneumatic, or any other means of force (¶78).

Agarwal teaches a similar filling kit (Figs. 1-3) comprising: a fill material (bone graft cement of the abstract and ¶19) preloaded in a fill tube (38, ¶19), the fill tube defining an elongated hollow body (Figs. 1-3); a push rod (36, 32, 30, ¶s 18 and 19) sized and shaped to be disposed at least partially within a hollow interior of the fill tube from the proximal end of the fill tube (Figs. 1-3); and an actuator (24a, 24b, 28, 16, 26, battery pack of ¶17, Figs. 1-3, ¶s 17-19) capable of engaging a proximal end of the push rod (Figs. 1-3, ¶s 17-19); wherein the actuator is capable of being powered by an electric motor (28) coupled to a battery (battery pack of ¶17, Figs. 1-3, ¶s 17-19). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the actuator able to be operated by mechanical, battery powered, electric, pneumatic, or any other means of force as disclosed by Greenhalgh to be a battery powered electric motor operated actuator as taught by Agarwal in order to injecting bone graft cement (Agarwal abstract) by driving the push rod (Agarwal abstract), i.e. to use a known alternative actuation mechanism.

As to claim 20, Greenhalgh discloses the invention of claim 18 as well as that the actuator can be operated by mechanical, battery powered, electric, pneumatic, or any other means of force (¶78).
Greenhalgh is silent to wirelessly supplying an electronic drive force by the actuator to perform the forcible push of the push rod. 
 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the actuator able to be operated by mechanical, battery powered, electric, pneumatic, or any other means of force as disclosed by Greenhalgh to be a battery powered electric motor operated actuator as taught by Agarwal in order to injecting bone graft cement (Agarwal abstract) by driving the push rod (Agarwal abstract), i.e. to use a known alternative actuation mechanism.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh in view of Bittenson (US 2013/0261681).
As to claim 7, Greenhalgh discloses the invention of claim 1 as well as that the actuator can be operated by mechanical, battery powered, electric, pneumatic, or any other means of force (¶78).
Greenhalgh is silent to the actuator comprising an electric coil to drive the push rod.
Bittenson teaches a similar surgical device (Fig. 3) comprising: a push rod (136, ¶s 18 and 19) capable of translating (Fig. 3, ¶43); and an actuator (138, 140, Fig. 3, ¶s 43 and 47) capable of engaging a proximal end of the push rod (Fig. 3, ¶s 43 and 47); 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the actuator able to be operated by mechanical, battery powered, electric, pneumatic, or any other means of force as disclosed by Greenhalgh to be an electromagnetic coil actuator as taught by Bittenson in order to slide the push rod (Bittenson ¶43), i.e. to use a known alternative actuation mechanism.

As to claim 16, Greenhalgh discloses the invention of claim 9 as well as that the actuator can be operated by mechanical, battery powered, electric, pneumatic, or any other means of force (¶78).
Greenhalgh is silent to the actuator comprising an electric coil to drive the push rod.
Bittenson teaches a similar surgical device (Fig. 3) comprising: a push rod (136, ¶s 18 and 19) capable of translating (Fig. 3, ¶43); and an actuator (138, 140, Fig. 3, ¶s 43 and 47) capable of engaging a proximal end of the push rod (Fig. 3, ¶s 43 and 47); wherein the actuator comprises an electric coil (138) to drive the push rod (Fig. 3, ¶s 43 and 47).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the actuator able to be operated by mechanical, battery powered, electric, pneumatic, or any other means of force as disclosed by Greenhalgh to be an electromagnetic coil actuator as taught by Bittenson 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775